{¶ 72} I concur in the majority's analysis and disposition of appellant's first assignment of error. I write separately only to add, with respect to the alleged hearsay statements concerning Trooper Ball, most of Trooper Ball's statements or questions are not assertions; therefore, they are not hearsay. The only assertion is Trooper Ball's advising Trooper Warner he found the two separate bags inside or underneath the driver's seat. Nevertheless, I agree this last statement was offered to explain Trooper Warner's actions; therefore, it is not hearsay. Furthermore, this statement was cumulative to Trooper Ball's testimony.
 {¶ 73} I concur in the majority's analysis and disposition of appellant's second assignment of error, except for its conclusion the prosecutor improperly vouched for the truthfulness of Mr. Wallace. I find nothing improper in the prosecutor's argument as to why Mr. Wallace was a credible witness.
 {¶ 74} Although not specifically addressed in the majority opinion, I find the prosecutor's comment concerning the effect of crack cocaine outside the record; therefore, improper. However, I do not find it sufficiently prejudicial to warrant retrial.